NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3617-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

SHIRLEY GREEN,

        Defendant-Appellant.


              Submitted May 9, 2018 – Decided July 19, 2018

              Before Judges Alvarez and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Cape May County, Municipal
              Appeal No. 04-04-16.

              Shirley Green, appellant pro se.

              Thomas D. Keywood, attorney for respondent.

PER CURIAM

        Defendant Shirley Green appeals a November 29, 2016 Law

Division decision, after a trial de novo, re-imposing a $10,000

municipal fine.        See R. 7:13-1.      Green filed her notice of appeal

to our court on April 26, 2017.           An amended notice followed, dated

May 17, 2017.       Pursuant to Rule 2:41(a), however, appeals must be
filed within forty-five days of the issuance of an order.      Thus,

her appeal is dismissed.

     According to the record of the 2015 municipal trial, Green

failed to obtain a permit before installing a concrete pad beneath

a non-conforming trailer on her property, failed to comply with

the stop work notice she was served         once Township officials

discovered the omission, and ultimately, failed to correct the

violations after a full-blown municipal court trial and appeal to

the County Construction Board of Appeals.    The penalty was imposed

by a municipal court judge after a lengthy separate proceeding in

2017.

     Despite being a self-represented litigant, Green is still

subject to the same rules.   Even if we were to liberally construe

the appeal as being made from the denial on March 1, 2017, of her

reconsideration application, it is still out of time.      Finally,

were we to consider the merits of the appeal of the reconsideration

order despite its untimeliness, the appeal would be denied.         We

repeat Green's claims of error for the sake of completeness:

          THE PLAINTIFF VIOLATED THE FUNDAMENTAL NOTIONS
          OF DUE PROCESS IN FAILING TO AFFORD THE
          DEFENDANT   REASONABLE   NOTICE   THAT   JUDGE
          GARRABRANT INTENDED TO:

          A.   DECLARE A "MISTRIAL" OF DEFENDANT'S
               ONGOING 5 WILEY STREET TRIAL.



                                 2                           A-3617-16T4
           B.    CO-MINGLE DEFENDANT'S 2215 RTE 9 S.,
                 WHITESBORO, NJ CASE WITH DEFENDANT'S 5
                 WILEY STREET TRIAL.

           C.    FAILED TO UPHOLD PROMISE THAT A SEPARATE
                 TRIAL WOULD BE HELD FOR SPECIAL TICKETS
                 0506 SC 8102 AND SC 8103. MAILED
                 09/08/2015.

           COURT IMPOSED WRONGFUL $10,000 FINE

           D.    BASED    ON    FALSE         PHOTOS,     FALSE
                 CERTIFICATION AND

           E.    BASED ON FALSE VIOLATIONS

           F.    BASED FALSE TESTIMONY

           G.    PROSECUTOR FILED FALSE CERTIFICATION

Green's arguments are without merit and do not warrant discussion

in a written opinion.       R. 2:11-3(e)(1).

     As the judge who rendered both Law Division decisions noted,

reconsideration is governed by Rule 4:49-2.             Such motions must

specify "the matters or controlling decisions which [the movant]

believes the court has overlooked or as to which it has erred."

In other words, reconsideration is granted only when the court's

decision   is   "palpably    incorrect   or    irrational,"   or   ignores

material evidence.    Palombi v. Palombi, 414 N.J. Super. 274, 288

(App. Div. 2010) (citation omitted).           We review those decisions

to determine whether an abuse of discretion has occurred.          D'Atria

v. D'Atria, 242 N.J. Super. 392, 401 ("Reconsideration is a matter

within the sound discretion of the [c]ourt, to be exercised in the

                                    3                              A-3617-16T4
interest of justice.").       Our review of the record indicates no

such abuse of discretion.      Green did not present the judge with

evidence of a fraud by municipal zoning officials.             Claims of

fraud are the heart of Green's defense at all the proceedings,

including this appeal.

      The Law Division judge observed that when Green attempted to

obtain a permit for the installation of the concrete pad, she was

advised the trailer was a non-conforming use and that she needed

a variance.     That seemingly ended her efforts at correcting the

situation.     A minimum of eighteen weeks passed before the matter

was   heard.     Having   received   an   unfavorable   decision   in   the

municipal court trial, Green appealed the matter to the County

Board of Appeals.    She agreed to waive the statutory quorum on her

hearing date.    When that decision was also unfavorable, Green took

issue with the process, claiming that the County Construction

Board of Appeals action was a nullity.          During the contentious

separate proceeding on the amount of the penalty, Green accused

the municipal court judge of being biased against her because she

was paid by the municipality.

      When Green appealed to the Law Division, she demanded a change

of venue and alleged the zoning officers had presented fraudulent

proofs in the original proceeding.           She merely reiterated the

claims on her argument for reconsideration.       Thus, the judge found

                                     4                             A-3617-16T4
Green failed to submit any new information, arguments, or law, and

held that the prior decision was not arbitrary, capricious, or

unreasonable.     He even took a recess to have Green meet with

township officials in a last-ditch effort to settle the matter

nearly two years after it began. Since the matter did not resolve,

the judge had no choice but to reaffirm the penalty, which the

township   had   calculated   correctly   based   on   N.J.S.A.   52:27D-

138(a)(3).   Therefore, the judge did not abuse his discretion in

failing to grant reconsideration.

     Appeal dismissed.




                                   5                              A-3617-16T4